—In an action for judgment declaring the rights, titles and interests of the parties in certain properties alleged to have been acquired in a joint venture by the parties, and for other relief, judgment "in respondent’s favor, declaring and adjudging that respondent is a joint owner of such properties with appellant, that the properties are impressed with a trust for respondent’s benefit to the extent of one half thereof, directing compliance therewith, and enjoining certain acts violative of such declared rights, unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.